Citation Nr: 0903111	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-12 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to nonservice- connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision and May 
2006 and February 2007 decisions on death pension, which 
denied the benefits sought on appeal.  The veteran appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review. 

The May 2006 rating decision and decision on death pension 
were made by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, and the February 2007 
decision on death pension was made by the Oakland, 
California, RO.  However, the veteran's claims are currently 
under the jurisdiction of the Muskogee RO, which certified 
the appellant's claims to the Board.  

In her April 2007 VA Form 9, the appellant requested a 
personal hearing in Washington, DC.  A hearing was scheduled 
for October 2008.  However, in August 2008, the appellant 
submitted a statement indicating that she wished to withdraw 
her hearing request.  No further communication has been 
received from the appellant with regard to a hearing.  
Therefore, the appellant's request for a hearing on her 
appeal is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), 
(e); 20.704(d), (e) (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of his death in March 2006, the veteran was 
service connected for post traumatic stress disorder (PTSD).

3.  The veteran's death certificate shows that he died of 
cardio pulmonary arrest.

4.  The cause of the veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.

5.  The veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death; 
nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been established here.

6.  The appellant reported that her income for 2006 was 
$23,208. 


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2008).

2.  The criteria for entitlement to DIC pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.22 (2008).

3.  The appellant does not meet the income criteria for death 
pension benefits.  38 U.S.C.A. §§ 101, 1503, 1521, 1541, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.21, 3.23, 
3.271, 3.272, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Regarding the appellant's service connection and pension 
claims, the Board finds that the VCAA duty was satisfied by a 
letter sent to her in April 2006.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

In the context of a claim for DIC benefits under 38 U.S.C.A. 
§ 1310, section 5103(a) notice must include: (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  However, this appeal does not involve a claim 
for DIC under section 1310 but rather under section 1318.  
Section 1318 authorizes the payment of DIC to an eligible 
child or surviving spouse in cases where a veteran's death 
was not service-connected, provided that the veteran was in 
receipt of or "entitled to receive" compensation at the 
rate of a 100 percent (total) due to service-connected 
disability for a period of at least five years from the date 
of his discharge or release from active duty, or for 10 or 
more years immediately preceding his death.  Accordingly, the 
section 5103(a) notice requirements as detailed in Hupp are 
inapplicable to the appellant's claim.

In this case, the Board has determined that there is no legal 
entitlement to death pension or to DIC benefits pursuant to 
section 1318 as a matter of law.  The notice provisions and 
duty to assist provisions are not applicable to a claim, 
where the claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-2004 (June 23, 2004).  This matter involves an inquiry 
based upon the evidence of record and not based upon the 
development of new evidence.  As there is no dispute as to 
the underlying facts of this case, and as the Board has 
denied the claims as a matter of law, the notice and duty to 
assist provisions are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claims.  38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002 & Supp. 2007); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
this case without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
appellant in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
VA treatment records.  

The Board acknowledges that a medical opinion was not 
obtained in connection with the appellant's claim for service 
connection for the cause of veteran's death.  Under the law, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  As will be explained below, the veteran has not been 
shown to have had a cardiovascular disorder in service or any 
other event, disease, or injury in service to which his death 
could have been related.  The record contains no probative 
evidence that demonstrates otherwise.  Therefore, because 
there is no event, injury, or disease in service to which his 
death could be related, the Board finds that obtaining a VA 
medical opinion is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.



LAW AND ANALYSIS

I.  Service Connection - Cause of Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  A certificate of death indicates that the 
veteran died in February 2006.  The immediate cause of death 
was listed as cardio pulmonary arrest.  There were no other 
significant conditions or underlying causes listed.

At the time of the veteran's death, service connection had 
been established for PTSD.  However, the medical evidence of 
record does not show that the veteran's service-connected 
PTSD was a principal or contributory cause of his death.  The 
veteran's death certificate did not even mention PTSD, and 
prior to his death, the veteran's VAMC treatment records did 
not relate any cardiovascular problems to his service-
connected PTSD.  Therefore, the Board concludes that the 
veteran's service-connected PTSD was not a principal or 
contributory cause of death.

In addition, the Board finds that the veteran did not have 
any cardiovascular disorder that that was causally or 
etiologically related to his military service.  The veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis of such a disorder, and he did not 
seek treatment for a cardiovascular disorder until many 
decades following his separation from service.  The Board 
finds this gap in time significant, and it weighs against the 
existence of a link between a heart disorder and his military 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that a 
cardiovascular disorder did not manifest in service or for 
many years thereafter.

In addition to the lack of evidence showing that a 
cardiovascular disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link the veteran's cause of death to his military 
service.  In fact, as noted above, there was no event, 
disease, or injury in service to which the veteran's death 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d at 1355-57.  As such, 
the Board concludes that the veteran's cardiovascular 
disorder did not manifest in service and was not causally or 
etiologically related to military service.  

As to the appellant's claim that the veteran's cardiovascular 
disorder was related to his service-connected PTSD, the Board 
also finds that the evidence of record does not support this 
contention.  Although the veteran had a cardiovascular 
disorder prior to his death and was service-connected for 
PTSD, the record is absent any medical evidence which 
establishes a relationship between these disorders.  In this 
regard, although the appellant may sincerely believe that the 
veteran's cardiovascular disorder was caused or aggravated by 
his service-connected PTSD, the appellant, as a lay person, 
is not competent to testify that the veteran's cause of death 
was related to a service-connected disorder.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the appellant is a physician or 
other health care professional.  Therefore, as a layperson, 
she is not competent to provide evidence that requires 
medical knowledge because she lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the appellant's statements regarding etiology do not 
constitute competent medical evidence on which the Board can 
make a service connection determination

Therefore, the Board finds that a preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  Because the 
preponderance of the evidence is against the appellant's 
claim, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
the cause of the veteran's death is not warranted.

II.  DIC benefits pursuant to 38 U.S.C.A. § 1318

The appellant is seeking VA DIC, which may be awarded to a 
child or surviving spouse upon the service-connected death of 
a veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2008).  
In pertinent part, however, 38 U.S.C.A. § 1318 also 
authorizes the payment of DIC to a child or surviving spouse 
in cases where a veteran's death was not service-connected, 
provided that the veteran was in receipt of, or "entitled to 
receive," compensation at the rate of 100 percent (total) 
due to service-connected disability for a period of at least 
five years from the date of his discharge or release from 
active duty, or for 10 or more years immediately preceding 
his death.  This statute is implemented by VA at 38 C.F.R. § 
3.22.

A discussion of the evolution of the handling of such claims 
is pertinent to the understanding of why this claim must now 
be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found in 1997 that a surviving spouse can 
attempt to demonstrate that a veteran "hypothetically" 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the 
Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC 
award in a case where the veteran had not established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for such benefits 
which could have resulted in entitlement to compensation for 
the required period.  The Court concluded that the language 
of 38 C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if he or she had applied for compensation during his 
or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002 & 
Supp. 2007) (veteran required to have been rated totally 
disabled for a continuous period of eight years prior to 
death), the implementing regulation, 38 C.F.R. § 20.1106 
(2008), does permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.  Accordingly, on April 5, 2002, VA amended 38 
C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit available under 38 U.S.C. § 1311(a)(2).  
See 67 Fed. Reg. 16,309-16,317 (April 5, 2002), effective May 
6, 2002.  In National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), regarding a challenge to the validity 
of 38 C.F.R. § 3.22 as amended January 21, 2000, the Federal 
Circuit held, in part, that 38 C.F.R. § 3.22 as amended was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.  The Federal Circuit 
held that VA could properly construe the "entitled to 
receive" language of sections 1311(a)(2) and 1318 in the 
same way, and could properly construe the language of the two 
statutory sections to bar the filing of new claims, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening: "hypothetical entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis; i.e. only to claims pending on 
the date of the change of 38 C.F.R. § 3.22, January 21, 2000.  
Prior to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.  That decision was appealed to the 
Federal Circuit.  In Rodriguez v. Peake, 511 F.3d 1147 (Fed. 
Circ. 2008), the Federal Circuit reversed the decision of the 
Court, holding that the application of amended section 3.22 
to the appellee's claim did not create an unlawful 
retroactive effect because it did not retrospectively 
diminish any of her rights to benefits.  Thus, the Federal 
Circuit held that 38 C.F.R. § 3.22, as amended in 2000, did 
not have an unlawful retroactive effect and may be applied to 
claims for DIC benefits filed by survivors before the 
amendment took effect.  Accordingly, hypothetical entitlement 
may not be considered by the Board in this case.  Therefore, 
the only possible ways for the appellant to prevail on her 
claim for benefits under 38 U.S.C.A. § 1318 are (1) to meet 
the statutory duration requirements for a total disability 
rating at the time of death; or (2) to show that such 
requirements would have been met, but for clear and 
unmistakable error in a previous decision.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits.  The requirements 
of 38 U.S.C.A. § 1318 for an award of DIC have not been not 
met here.  In this regard, , the veteran was not in receipt 
of compensation at the 100 percent rate due to his service-
connected disability for a period of at least five years 
immediately after his discharge from active service or for 10 
or more years prior to his death.  The veteran had a 
disability evaluation of 70 percent from January 1999, and he 
also received a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability 
effective from January 1999.  He died in February 2006, 
approximately seven years after the effective date of his 
TDIU rating.  Accordingly, the time requirement for a total 
disability rating under 38 U.S.C.A. § 1318 has not been met.

The remaining issue, then, is whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
clear and unmistakable error in a previous decision.  The law 
provides that previous determinations that are final and 
binding, including decisions of TDIU, will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
Where evidence establishes such error, however, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the undebatable conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).  When attempting to raise a claim of CUE, a 
claimant must describe the alleged error with some degree of 
specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo, 6 Vet. App. at 44.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  For this reason, a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Russell, 3 Vet. App. at 
314.

In this case, the appellant has not successfully pled clear 
and unmistakable error in any prior rating decision that 
would have entitled the veteran to a total rating.  In this 
regard, the Board observes the appellant's argument that the 
veteran suffered with panic and anxiety problems since 
approximately 1995.  However, the veteran did not file a 
claim for service connection or TDIU at that time.  
Therefore, the Board finds that there was no CUE in any prior 
decision, because no prior claims were filed.   

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the veteran was not 
entitled to receive 100 percent disability for either at 
least five years after his departure from active service or 
for at least the 10 years prior to his death, the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.

III.  Death Pension 

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.3(b)(4) (2008).

The maximum annual rates of death pension payable are 
published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as if published in VA 
regulations.  38 C.F.R. § 3.21 (2008).  Effective December 1, 
2005, the maximum annual rate of improved death pension 
payable for a surviving spouse with two dependents, as in the 
appellant's case, was $11,093.  The maximum annual rate for a 
surviving spouse with two dependents was raised to $11,460, 
effective December 1, 2006.  38 C.F.R. § 3.23 (2008).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board must find that the 
appellant is not entitled to VA death pension benefits.

In her March 2006 application for VA death pension benefits, 
the appellant indicated that her sole income consisted of 
Social Security benefits of $830 per month, or $9,960 
annually, for 2006.  She did not list her two children as 
dependents at that time.  In a May 2006 decision, the RO 
found that the veteran's annual social security income was 
$8,136, which was in excess of the income limit of $7,094 for 
a surviving spouse with no dependents.  Subsequently, in June 
2006, the appellant submitted a notice of disagreement (NOD) 
with that decision, stating that she had two children.  That 
same month, she also submitted an Improved Pension 
Eligibility Verification Report, indicating that her Social 
Security benefits had been reduced to $578 a month, but that 
each of her children received $678 a month in Social Security 
benefits.  The Board notes that income derived from Social 
Security benefits is not excluded from countable income.  38 
C.F.R. § 3.271 (2008).   Accordingly, a February 2007 RO 
decision again denied the appellant's claim.

As set forth above, a surviving spouse with two dependents 
cannot receive death pension benefits if her income exceeds a 
specified annual level.  The appellant has reported that her 
income for 2006, which includes her children's Social 
Security benefits, was $23,208 a year.  Under the applicable 
criteria, however, effective December 1, 2005, income cannot 
exceed $11,093, and effective December 1, 2006, income cannot 
exceed $11,460.  Because the appellant's income exceeded the 
statutory limit, she is not entitled to VA death pension 
benefits.

In reaching this decision, the Board has considered that the 
appellant reported that she had approximately $1,000 in 
unreimbursed medical expenses a year for her children.  
Unreimbursed medical expenses in excess of five percent of 
the maximum income rate allowable may be excluded from an 
individual's income.  38 C.F.R. § 3.272(g)(1)(iii) (2003).  
In this case, the appellant's unreimbursed medical expenses 
do exceed five percent of the maximum allowable rate.  
However, reducing her annual income by this amount would not 
render her eligible for death pension, as her annual income 
would still exceed the statutory limit.  38 C.F.R.  
§ 3.273.

In summary, the evidence of record shows that the appellant's 
income exceeds the statutory limits for entitlement to death 
pension benefits.  She does not argue otherwise.  The Board 
has carefully reviewed her arguments to the effect that she 
is nonetheless entitled to death pension benefits based on 
the veteran's service and her current economic status.  

Although recognizing the veteran's service, the Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 2002 
& Supp. 2007).  The Board must apply "the law as it exists, 
and cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 
17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992).  In this case, the law passed by Congress 
specifically prohibits the payment of VA death pension 
benefits to surviving spouses whose income exceeds certain 
levels, as does the appellant's.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits, regardless of the veteran's honorable 
service.  Thus, the appellant's claim of entitlement to death 
pension benefits must be denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


